Title: James Madison to George Long, 8 June 1829
From: Madison, James
To: Long, George


                        
                            
                                Dr. Sir
                            
                            
                                
                                     Montpr.
                                
                                 June 8. 1829
                            
                        
                        
                        Your obliging letter of Decr—came duly to hand. Having heard nothing since either from you or from Mr.
                            Barbour, I infer that our field of choice for the vacant Chair in our University will be limited to our own Country: In
                            this event, your favorable estimate of Mr. Harrison’s qualifications will doubtless be a weight in his scale, when
                            compared with the pretensions of others. Of the standing at the University given him, by his preceptive course, and his
                            personal deportment, I can not speak from precise information. No thing certainly has come to my knowledge, which is not
                            in both respects favorable. I have recd. from him thro’ Genl. Cocke the annexed memorandum, of the Numbers of the
                            Thesaurus of Stephens, wanting in the Library of the University, & avail myself, of your proffered aid, in
                            procuring them. They may be forwarded with a note of the cost, as may any such other literary articles, as you allude to,
                            under address to Mr Brockenbrough; by vessels bound, to Baltimore or N. York, or to the ports of Norfolk or Richmond, as
                            preferable, if the option should present itself.
                        It affords us great pleasure to learn that the London University has such flattering prospects, and I observe
                            with particular pleasure, in a late English Newspaper, that a considerable addition has been made to the no. of your
                            class.
                        Our University was lately visited by a fever of the typhus type, which proving mortal to several Students,
                            and producing a suspension for some weeks of the public exercises, threatened serious injury to the Institution. The
                            malady however has entirely disappeared & it being known, to light on spots, distinguished for their general
                            salubrity, as often as on those of a different character, the Students have returned, and resumed the course of their
                            Studies. I regret to say however, that the number continues far short of our hopes, not amounting to quite a hundred: The
                            effect principally of the general depression in the pecuniary affairs of the Country.
                        I know not whether Mr. Key is within the pale of your University; but presume he is at least within the range
                            of your personal communication He has been so kind in his co-operations in the means of finding professors for our vacant
                            Chairs, and has manifested so much good will towards our University, that we all have felt the obligation, and entertain a
                            sincere wish that the success of his views whatever they be may correspond with his talents & his merits
                        To yourself, Sir, I express for my colleagues as well as myself, the thanks due for the friendly interest you
                            take in the Institution, under our charge, with our best wishes for the prosperity of that which holds so high a place in
                            the general expectations & wth wch. you have commited your future fortunes.
                        
                            
                                
                            
                        
                    